IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 1, 2008

                                     No. 08-30279                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


TRACY LYNN HOWARD

                                                  Plaintiff - Appellant
v.

ARROW INTERNATIONAL INC

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:04-CV-2327


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the following reasons:
       1.      This court relies upon the recitation in the record that no defendant
               remains in the case other than Arrow International to conclude that
               we have jurisdiction of the appeal from a final judgment dismissing
               the claims against Arrow.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 08-30279
                           Summary Calendar

    2.   Testimony that a product could have been defective will not support
         a finding that it was defective.
    3.   Appellant states the appeal by saying that the fact that the catheter
         broke with Doctor Myers’ statement (which was that the break was
         likely caused by excessive force in its removal, although a defect was
         a possibility), raises an issue of material fact. A possibility that a
         defect existed, that could possibly have caused the product to break,
         presents no factual issue for appellant’s claim.
AFFIRMED.




                                     2